Exhibit 10.2

 

General Release of Claims

 

I, Elliot Maza (the “Employee”), in consideration of and subject to the
performance by Immune Pharmaceuticals, Inc. (together with its subsidiaries, the
“Corporation”), of its obligations under the Employment Agreement dated as of
November 1, 2017, as modified by a letter agreement dated the date hereof (as so
amended, the “Agreement”), do hereby release and forever discharge as of the
date hereof the Corporation and its respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future directors,
officers, agents, representatives, employees, successors and assigns of the
Corporation and/or its respective affiliates, subsidiaries and direct or
indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

 

1.       Employee understands that any payments or benefits paid or granted to
him under Section 5.5 or Section 10.1 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which he was already entitled. Employee understands and agrees that
he will not receive certain of the payments and benefits specified in Section
5.5 or Section 10.1 of the Agreement unless he executes this General Release and
does not revoke this General Release within the time period permitted hereafter.

 

2.       Employee agrees that he is not entitled to and will not seek any
further consideration, including but not limited to, any wages, vacation pay,
sick pay, disability pay, bonus, compensation, profit sharing contributions,
restricted stock, stock options, payment or benefit from the Released Parties
other than that to which he is entitled pursuant to the Agreement.

 

3.       In consideration of the payments and benefits to Employee provided
herein and in the Agreement, Employee knowingly and voluntarily (for himself,
his heirs, executors, administrators and assigns) releases and forever
discharges the Corporation and the other Released Parties from any and all
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, losses, debts and expenses
(including attorneys’ fees and costs), whether known or unknown, that Employee
ever had, now has or hereafter can or may have arising or accruing at any time
up to and including the date this General Release is fully executed, including
any claims arising out of Employee’s employment with the Corporation or the
termination of that employment based upon any theory of tort, contract or law
and any prohibited acts under local, state and federal employment or benefits
laws, including, without limitation, breach of any express or implied employment
contract or agreement, wrongful discharge, breach of the implied covenant of
good faith and fair dealing, intentional or negligent infliction of emotional
distress, fraud, retaliation, misrepresentation, defamation, interference with
prospective economic advantage, failure to pay wages due or other monies owed,
and discrimination based on race, sex, age, religion, national origin, sexual
orientation, disability, marital status, retaliation and any other protected
characteristic (individually and collectively, “Claims”), except as to the
enforcement of this General Release and any rights which cannot be waived as a
matter of law. This includes a release of all rights and Claims, including,
without limitation, any and all claims Employee may have under the National
Labor Relations Act, the Age Discrimination in Employment Act as amended, the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Acts of 1964
as amended, the Civil Rights Act of 1870, the Americans with Disabilities Act of
1990 as amended, the Family and Medical Leave Act, the Fair Labor Standards Act
of 1938 as amended by the Equal Pay Act of 1963, as amended, the Lilly Ledbetter
Fair Pay Act of 2009, the Employee Retirement Income Security Act of 1974, the
Civil Rights Act of 1991, the Sarbanes-Oxley Act, the U.S. Patriot Act, the
Worker’s Adjustment and Retraining Notification Act, the Occupational Safety and
Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, the New
York State Human Rights Law, the New York City Human Rights Law, the New York
Labor Law, the New York Wage Theft Prevention Act, the New York the Worker’s
Adjustment and Retraining Notification Act, as well as any other federal, state
or local law, statute, ordinance, regulation or common law regarding employment,
employment discrimination, termination, retaliation, equal opportunity, wages
and hours, or otherwise. Employee specifically understands that he is releasing
Claims based on race, color, sex, sexual orientation or preference, pregnancy,
marital status, religion, national origin, citizenship, veteran status,
disability, age and any other category protected by law.

 



   

 

 

4.       For the purpose of implementing a full and complete release and
discharge of the Released Parties as set forth above, Employee acknowledges that
this General Release is intended to include in its effect, without limitation,
all claims known or unknown that you have or may have against the Released
Parties which arise out of or relate to Employee’s employment, including but not
limited to compensation, performance or termination of employment with the
Corporation, except for, and notwithstanding anything in this General Release to
the contrary, claims which cannot be released solely by private agreement. This
General Release also excludes any claims relating to any right you may have to
payments pursuant to Section 5.5 or Section 10.1, as applicable in the
Agreement, any claim for workers’ compensation benefits and any rights you may
have to indemnification or directors’ and officers’ liability insurance under
the Corporation’s bylaws or certificate of incorporation, any indemnification
agreement to which you are a party or beneficiary or applicable law, as a result
of having served as an officer, director or employee of the Corporation or any
of its affiliates.

 

5.       In the course of his employment with the Corporation prior to the date
hereof, Employee may have had access to confidential and proprietary information
and records, data and other trade secrets of the Corporation (“Confidential
Information”). Confidential Information shall include, without limitation, the
following types of information or material, both existing and contemplated,
regarding the Corporation or its parents, subsidiaries, direct and indirect
affiliated corporations and other entities: corporate information, including
plans, strategies, policies, resolutions, drawings, designs, proposals and any
litigation or negotiations; marketing information, including marketing and sales
plans, strategies, methods, customer and/or supplier information, pricing
information, prospects or market research data; financial information, including
cost and performance data, debt arrangement, equity structure, investors and
holdings; operational and scientific information, including trade secrets,
confidential processes, specifications, expertise, techniques, inventions,
concepts, ideas and technical information; and personnel information, including
personnel lists, resumes, personnel data, organizational structure, compensation
structure and performance evaluations. Employee shall not directly or indirectly
disclose Confidential Information to any person or entity or use any
Confidential Information in any way. Employee represents and warrants that as of
his Release Date, he has returned to the Corporation all property of the
Corporation in his possession, including, but not limited to, all office
equipment, computer equipment and peripherals (such as laptops, printers and
memory sticks), cell phones, credit cards, keys, documents, manuals, procedures,
notebooks and any other Confidential Information. In addition, Employee
represents and warrants that he has deleted all of the Corporation’s
Confidential Information from his personal computers, other memory devices
and/or records.

 



 -2- 

 

 

6.       This General Release is not an admission by the Corporation of any
liability. The Corporation specifically denies and disclaims any discrimination
or injury to any person.

 

7.       The parties agree that this General Release may not be introduced in
any proceeding, except to establish the settlement and release, the breach of
this General Release, or as may be required by law or judicial directive.

 

8.       Employee agrees not to directly or indirectly take, support, encourage
or participate in any activity or attempted activity which in any way would
disparage the Corporation, its parents, subsidiaries and affiliated entities.
Employee agrees not to write or speak about the Corporation, its parents,
subsidiaries and affiliated entities in negative terms.

 

9.       Employee agrees that Employee will not disclose the existence or terms
of this General Release except to his immediate family, tax advisor and
attorney, federal or state taxing authorities, or as compelled by court process.

 

10.       Employee agrees to cooperate with the Corporation with respect to any
past, present or future legal matters that relate to or arise out of Employee’s
employment with the Corporation or in the event that any claim or action is
brought against the Corporation concerning a matter which Employee may have
knowledge or information. Employee’s cooperation may take the form of, among
other things, Employee making himself reasonably available for interviews by the
Corporation’s counsel, providing copies of any relevant documents Employee may
have, and preparing to testify and testifying at depositions, informal and
formal hearings, and trials. Such cooperation should not adversely interfere
with any future positions Employee may obtain. Nothing in the General Release
shall be construed to prohibit the Employee from cooperating with and
participating in any investigation by or action taken by federal, state, or
local administrative agencies, regulatory agencies, or law enforcement agencies.
Furthermore, Employee’s cooperation with and participation in any investigation
by, or action taken by, federal, state or local administrative agencies,
regulatory agencies, or law enforcement agencies will not violate any provision
of this Agreement.

 

11.       This General Release contains the complete understanding of the
parties with respect to the subject matter hereof. No other promises or
agreements shall be binding or shall modify this General Release unless reduced
to writing and signed by the parties hereto or counsel for the parties.

 



 -3- 

 

 

12.       This General Release shall be governed by New York law without regard
to conflicts of laws principles, and any action to enforce this General Release
must be brought and heard in a court within the State of New York. The parties
to this General Release consent to personal jurisdiction in New York in any
action commenced to enforce its terms.

 

13.       Employee shall not institute nor be represented as a party in any
lawsuit, claim, complaint or other proceeding against or involving the
Corporation, its parents, subsidiaries or affiliated entities based on
Employee’s employment with the Corporation or upon any act or omission occurring
up to and including the date this General Release is fully executed, whether as
an individual or class action, under any federal, state or local laws, rules,
regulations or any other basis. Further, Employee shall not seek or accept any
award or settlement from any such source or proceeding (not including
unemployment insurance proceedings). In the event that Employee institutes, is a
knowing participant, or is a willing member of a class that institutes any such
action, Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this General Release. This General
Release does not affect Employee’s right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”), or any similar state or local
agency, or to participate in any investigation conducted by the EEOC, or any
similar state or local agency, but Employee acknowledges that he is not entitled
to any monies other than those payments described in the Agreement.

 

14.       Nothing in this General Release prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation. Employee does not need the prior
authorization of the Corporation to make any such reports or disclosures and
Employee is not required to notify the Corporation that Employee has made such
reports or disclosures. Further, this General Release does not limit Employee’s
right to receive an award for information provided to any governmental agency or
entity.

 

15.       Employee agrees that he will not make any applications for employment
with Employer, its parents, subsidiaries or affiliated entities and further
agrees that any application for employment he makes to such entities will
violate this General Release and will be rejected by Employer or its parents,
subsidiaries or affiliated entities pursuant to the terms herein.

 

16.       This General Release is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“409A”). Employer
shall undertake to administer, interpret and construe the provisions of the
General Release in a manner that does not result in the imposition of any
additional tax, penalty or interest under 409A.

 

17.        Employee warrants he is fully competent to enter into this General
Release and Employee acknowledges that he has been afforded the opportunity to
review this General Release with an attorney, that he has been advised to
consult with an attorney about this General Release prior to executing it, that
Employee has read and understands this General Release and that Employee has
signed this General Release freely and voluntarily.

 



 -4- 

 

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

To signify their agreement to the terms of this General Release, the parties
have executed this General Release on the dates set forth under their signatures
which appear below.

 

 

Elliot Maza Immune Pharmaceuticals, Inc.     By: /s/ Elliot
Maza                               By: /s/ Jeffrey Paley,
MD                          

Name: Jeffrey Paley, MD

Title: Chair of the Nominating and

Corporate Governance Committee

of the Board of Directors

 

Date: August 28, 2018 Date: August 28, 2018

 



 -5- 

